UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit

                     ___________________________

                             No. 98-30778
                     ___________________________


                             NIKKI LEADER,

                                                   Plaintiff-Appellant,

                                VERSUS


 SCHOOL BOARD OF THE PARISH OF LIVINGSTON, LOUISIANA; J. ROGERS
                     POPE; AND J. LLOYD WAX,

                                                  Defendants-Appellees.

         ___________________________________________________

            Appeal from the United States District Court
                for the Middle District of Louisiana
                             (97-CV-878)
         ___________________________________________________

                          February 12, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant appeals the dismissal of her suit against

Defendants-Appellees   for   failure     to   timely   serve   Defendants-

Appellees in accordance with FED.R.CIV.P. 4(m) and also appeals the

denial of her Motion for Reconsideration.

     FED.R.CIV.P. 4(m) authorizes a district court to dismiss a

complaint if not timely served, unless good cause is shown for the

failure.    If good cause is shown, the district court must extend

the time for service of process.    Even if good cause is not shown,

however, the district court may, in its discretion, extend the time


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
for service of process.      Thompson v. Brown, 91 F.3d 20 (5th Cir.

1996).

     In the present case, the district court correctly relied upon

the definition of “good cause” in Lindsey v. United States Railroad

Retirement Bd., 101 F.3d 444 (5th Cir. 1996).           See McGinnis v.

Shalala, 2 F.3d 548, 550 n.1 (5th Cir.), reh’g en banc denied, 5

F.3d 530 (5th Cir. 1993), cert. denied, 510 U.S. 1191, 114 S.Ct.

1293, 127 L.Ed.2d 647 (1994) (noting that Pioneer Investment

Services Co. v. Brunswick Associated Limited Partnership, 507 U.S.

380, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993), did not change the

standard of good cause under FED.R.CIV.P. 4(m)).               The district

court found that Plaintiff-Appellant had not shown good cause and

granted the Motion to Dismiss.      We find no abuse of discretion in

this decision and affirm the district court’s Judgment of April 6,

1998.

     On   reconsideration,    the   district   court   again    found   that

Plaintiff-Appellant had not shown good cause and also declined to

exercise its discretion to extend the time for service of process

even when good cause is not shown.      We find no abuse of discretion

in this decision and affirm the district court’s Ruling of June 16,

1998.

     AFFIRMED.




                                    2